UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-1976


VALLIE B. DEAN,

                  Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY,

                  Defendant - Appellee,

          and

PRINCE GEORGE’S COUNTY EDUCATOR’S ASSOCIATION,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01197-PJM)


Submitted:   January 23, 2014                Decided:   February 7, 2014


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vallie B. Dean, Appellant Pro Se. Robert Judah Baror, Linda
Hitt Thatcher, THATCHER LAW FIRM, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vallie     Dean    appeals     the    district     court’s     judgment

granting summary judgment to the Defendant in Dean’s employment

discrimination case.           We have reviewed the record and find no

reversible error. ∗       Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court at the hearing held on July 2, 2013.                 Dean v. Bd. of Educ.

of Prince George’s Cnty., No. 8:11-cv-01197-PJM (D. Md. July 3,

2013).     We dispense with oral argument because the facts and

legal    contentions    are     adequately       presented    in   the   materials

before   this   court    and    argument     would   not     aid   the   decisional

process.

                                                                           AFFIRMED




     ∗
       In addition to her substantive claims on appeal, Dean also
asserts that the district court’s order should be vacated
because her counsel was ineffective.    However, a litigant in a
civil action has no constitutional or statutory right to
effective assistance of counsel. Sanchez v. U.S. Postal Serv.,
785 F.2d 1236, 1237 (5th Cir. 1986); see Pitts v. Shinseki, 700
F.3d 1279,   1284-86  (Fed.   Cir.   2012)   (collecting  cases
recognizing rule), cert. denied, 133 S. Ct. 2856 (2013).



                                         2